Citation Nr: 0200636	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  95-38 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of exposure 
to ionizing radiation, to include atrophy, a thyroid tumor, 
distal neural degradation, peripheral neuropathy, slowed 
healing, and weight loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1943 to July 
1946 and from October 1950 to December 1951.  He also served 
as a member in the United States Marine Corp Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) and 
Insurance Center in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim.

2.  The veteran's claimed residuals of exposure to ionizing 
radiation, to include atrophy, a thyroid tumor, distal neural 
degradation, peripheral neuropathy, slowed healing, and 
weight loss are neither directly nor presumptively related to 
active service.


CONCLUSION OF LAW

The veteran's residuals of exposure to ionizing radiation, to 
include atrophy, a thyroid tumor, distal neural degradation, 
peripheral neuropathy, slowed healing, and weight loss, were 
not incurred in, aggravated by, or related to active service, 
nor may in-service occurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In this case, the Board is satisfied that all relevant facts 
pertaining to the veteran's claim have been properly and 
sufficiently developed.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA also 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  

Despite the change in the law brought about by the VCAA, a 
remand of the issue on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has 
received notice of the evidence and information needed to 
substantiate his claim, and the VA has made reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  

In June 1995, the RO provided to the veteran a statement of 
the case informing him of the applicable law, regulations, 
and reasons and bases associated with the claim, as well as 
the type of evidence needed to substantiate it.  
Additionally, in April 1998, the Board remanded the appeal to 
obtain additional evidentiary development, including 
supporting evidence from the veteran, additional service 
department records, and evidence from the Defense Nuclear 
Agency (DNA).  Pursuant to the remand, such development has 
been obtained and incorporated into the claims folder.  
Stegall v. West, 11 Vet. App. 268 (1998).  In addition, May 
and August 2000 reports from the Defense Threat Reduction 
Agency, a July 2001 medical opinion from the Under Secretary 
of Health and a July 2001 advisory opinion from the Under 
Secretary for Benefits have been obtained and associated with 
the record.  The RO issued a supplemental statement of the 
case in July 2001, thereby furnishing the veteran with notice 
of and the opportunity to contest the validity of the reports 
and medical opinion.  Thurber v. Brown, 5 Vet. App. 119 
(1993).  The veteran has not identified any outstanding 
medical evidence.  

Accordingly, since the Board finds that no additional 
notification or development action is required under the 
VCAA, it would not be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

Law and Regulations-Generally

The veteran seeks entitlement to service connection for 
residuals of exposure to ionizing radiation.  For veterans 
who were exposed to radiation during service, VA law and 
regulation provide that service connection for a disease or 
disorder which is claimed to be attributable to ionizing 
radiation exposure during service may be established in one 
of three different ways.  Stone v. Gober, 14 Vet. App. 116 
(2000); McGuire v. West, 11 Vet. App. 274 (1998); See Wandel 
v. West, 11 Vet. App. 200 (1998); Ramey v. Brown, 9 Vet. App. 
40 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

First, there are 15 types of cancer which are presumptively 
service connected under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2).  The 15 cancers are 
listed as the following:  leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract and bronchiolo-alveolar 
carcinoma.  38 U.S.C.A. § 1112(c)(2). 

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
This regulation establishes a series of chronological 
obligations upon both parties.  Hilkert v. West, 12 Vet. 
App. 145, 148 (1999); Wandel v. West, 11 Vet. App. 200.  
First, the claimant must establish that the veteran has a 
radiogenic disease.  See 38 C.F.R. § 3.311(b)(2).  This 
disease must manifest within a certain time period.  
38 C.F.R. § 3.311(b)(5).  Once a claimant has established a 
diagnosis of a radiogenic disease within the specified period 
and claims that the disease is related to his radiation 
exposure while in service, VA must then obtain a dose 
assessment.  38 C.F.R. § 3.311(a)(1).  After it is determined 
by the dose assessment that the veteran was exposed to 
radiation, the RO is then required to refer the case to the 
Under Secretary for Benefits for further consideration in 
compliance with 38 C.F.R. § 3.311(c)(1).  Hilkert v. West, 12 
Vet. App. at 148.

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; and 
(xxii) Lymphomas other than Hodgkin's disease.  
38 C.F.R. § 3.311(b)(2).

Third, service connection can be established on a direct 
basis under the provisions of 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303.  Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 
1994).  Applicable regulation also provides if a claim is 
based on a disease other than one of those listed in 
paragraphs (b)(2) or (b)(3) of this Section 3.311, VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

Hence, service connection may be granted for an injury or 
disability resulting from personal injury or disease incurred 
in or aggravated by active service; service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service; or 
service connection may be presumed for a specified chronic 
disease, including malignant tumors or other organic diseases 
of the nervous system, if manifest to a degree of 10 percent 
or more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; Hardin v. 
West, 11 Vet. App. 74, 78 (1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Factual Background and Analysis

In this case, the veteran asserts that during active service 
he was exposed to ionizing radiation.  He maintains that he 
served in Sasebo, Japan, approximately 30 miles from 
Nagasaki, Japan, where the last atomic bomb was dropped.  
Additionally, at his personal hearing in April 1996, the 
veteran testified that while he was assigned to a work detail 
with four other servicemen, on September 25, 1945, they 
passed Nagasaki and stopped within 10 miles of the city to 
look at the bombsite.  As a result of that exposure, he 
maintains that he developed atrophy in 1970, a thyroid tumor 
in 1976, distal neural degradation in 1980, and peripheral 
neuropathy in 1985.  He also attributes his slowed healing 
and weight loss to radiation exposure.  

After carefully reviewing and weighing the evidence of 
record, the Board finds that entitlement to service 
connection for the veteran's claimed residuals of ionizing 
radiation exposure is not warranted.  Not one of the 
veteran's disabilities can be presumed service related under 
the provisions of 38 U.S.C.A. § 1112(c) or 38 C.F.R. 
§ 3.311(b), and the probative and persuasive evidence does 
not demonstrate that any claimed disability is service 
related on a direct basis.

In this case, the medical evidence does not establish that 
the veteran's disabilities are presumptively service related 
under either the provisions of 38 U.S.C.A. § 1112(c) or 
38 C.F.R. § 3.311(b).  At the outset, the Board notes that 
the veteran's atrophy, distal neural degradation, peripheral 
neuropathy, slowed healing, and weight loss are not 
recognized diseases listed under 38 U.S.C.A. § 1112(c) or 
38 C.F.R. § 3.311(b).  Thus, presumptive service connection 
for those matters is not warranted.  

Of record are medical reports from Immanuel & St. Joseph's 
Hospital dated in March 1976, which show that the veteran 
sought treatment for a lump of the left side of the neck and 
that a laboratory tissue report revealed a thyroid gland-
follicular adenoma oxyphil type.  Although the veteran's 
thyroid tumor is listed as one of the 15 diseases subject to 
presumptive service connection under 38 U.S.C.A. § 1112(c) 
and as a radiogenic disease under 38 C.F.R. § 3.311(b), the 
evidence fails to establish that the veteran participated in 
a "radiation risk activity."  The evidence also fails to 
establish that it is at least as likely as not that the 
veteran's disease resulted from exposure to radiation in 
service.  Rather, it establishes that there is no reasonable 
possibility that the veteran's thyroid tumor resulted from 
exposure to radiation during service.  See 38 C.F.R. § 
3.311(c)(1)(ii).

First, 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3) 
provide that qualification under these presumptive provisions 
occurs when the veteran has one of the 15 listed cancers 
(here a thyroid tumor), and establishes his participation in 
a "radiation risk activity."  A "radiation risk activity" 
is defined as (i) onsite participation in a test involving 
the atmospheric detonation of a nuclear device; (ii) the 
occupation of Hiroshima or Nagasaki, Japan by the United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or (iii) internment as prisoner 
of war in Japan (or service on active duty in Japan 
immediately following such internment) during World War II 
which (as determined by the Secretary) resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupation forces in Hiroshima or 
Nagasaki, Japan during the period beginning on August 6, 
1945, and ending on July 1, 1946.  
38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3). 

Here, the evidence fails to demonstrate that the veteran 
participated in a "radiation risk activity."  The service 
medical and administrative records do not show that the 
veteran was present at a test site during the official 
operational period of an atmospheric nuclear test or 
performed any official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test.  They also do not show that he was present 
during the six month period following the official 
operational period of an atmospheric nuclear test, or present 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
The veteran neither served as a member of the garrison or 
maintenance forces on Eniwetok, nor was he assigned to 
official military duties at Naval Shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  38 C.F.R. § 3.309(d)(3)(iv).  Additionally, the 
records do not show that the veteran served a period of 
internment as prisoner of war in Japan.  See 38 C.F.R. 
§ 3.309(d)(3)(vii).   

The evidence also fails to show that the veteran occupied 
Hiroshima or Nagasaki, Japan by the United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  The "occupation of Hiroshima or Nagasaki, 
Japan by  United States forces" means official military 
duties within 10 miles of the city limits of either Hiroshima 
or Nagasaki, Japan, which were required to perform or support 
military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. 
§ 3.309(d)(3)(vi).

As previously noted, the veteran maintains that he was 
exposed to ionizing radiation, as he served in Sasebo, Japan, 
approximately 30 miles from Nagasaki, Japan, and was a member 
of a work party that visited that bomb site, or, in the 
alternative, visited a location within a 10-mile radius of 
Nagasaki.  The credible and probative evidence of record, 
however, does not support his assertions.  

The veteran's service medical and administrative records do 
not reflect that the veteran visited Nagasaki or came within 
10 miles of Nagasaki.  In fact, the veteran's service 
administrative records reflect that he arrived at Saipan, 
Mariana Islands, on 13 September 1945 and sailed therefrom on 
16 September 1945.  He arrived in Sasebo Kyushu, Japan, on 
the 22 of September 1945 and disembarked on the 23 of 
September 1945.  He participated in the occupation of Kyushu, 
Japan, as a member of the Second Marine Division from the 30 
of November 1945 through the 15 of June 1946.  

In March 1995, the DNA reported that a review of the Marine 
Corp documents revealed that on September 23, 1945, while 
attached to "A" Company, 1st Battalion, 28th Marine Regiment, 
5th Marine Division, the veteran arrived at Sasebo Kyushu 
(approximately 30 miles north of Nagasaki and 150 miles 
southwest of Hiroshima), from Saipan, Mariana Islands.  He 
was traveling to Ainoura (about 35 miles from Nagasaki and 
160 miles from Hiroshima), the next day.  The veteran 
remained in the area until October 4, 1945, when he and his 
unit traveled to Fukuoka (about 65 miles from Nagasaki and 
130 miles from Hiroshima).  The veteran remained in Fukuoka 
until November 1, 1945, when he returned to the Ainoura area.  
The report then shows that on November 30, 1945, the veteran 
was transferred to Headquarters Company, 1st Battalion, 8th 
Marines, 2nd Marine Division, located at Kagoshima (about 100 
miles from Nagasaki and 230 miles from Hiroshima).  The 
veteran remained with that battalion until June 13, 1946, 
when he traveled to Sasebo (about 30 miles from Nagasaki and 
150 miles from Hiroshima), arriving the next day and 
embarking on board the USS GRIMES to return to the states.  

Upon reviewing the above-discussed evidence, the DNA found 
that the Marine Corp reports do not document the veteran's 
presence in Nagasaki or Hiroshima during the American 
occupation of Japan, and available records place him no 
closer than 30 miles to Nagasaki and 130 miles to Hiroshima.  
It is also noted that in August 2000 the Defense Threat 
Reduction Agency found that the available historical records 
do not place the veteran in a radiation risk activity with 
the American occupational forces within ten miles of 
Nagasaki.  (See August 2000 report discussed below.)

In addition to the foregoing, the Board notes that the 
veteran has submitted several copies of letters written from 
him to various family members during his period of active 
service.  Although the letters document that the veteran 
visited Saipan, Mariana Islands, and Sasebo, Kyushu, and 
Kagoshima, Japan, not one of the letters references a visit 
to Nagasaki or Hiroshima.  

Accordingly, the Board finds that the probative and 
persuasive evidence fails to establish that the veteran 
occupied Hiroshima or Nagasaki, Japan by the United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  The evidence weighs against the 
veteran's claim for service connection pursuant to 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Second, 38 C.F.R. § 3.311(b) provides that when it is 
determined that (i) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan from September 1945 until July 1946, or other 
activities as claimed; (ii) the veteran subsequently 
developed a radiogenic disease; and (iii) such disease first 
became manifest within the period specified in 38 C.F.R. 
§ 3.311(b)(5) [thyroid cancer must become manifest 5 years or 
more after exposure], the claim will then be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with paragraph (c) of this section.

Here, the evidence demonstrates that the criteria of Section 
3.311(b)(1) have been satisfied:  the veteran's thyroid tumor 
is listed as a "radiogenic disease"; radiation exposure is 
conceded pursuant to 38 C.F.R. § 3.311(a)(4)(i); and the 
thyroid tumor became manifest in 1976, more than 5 years 
after radiation exposure.  In accordance with applicable 
regulation, the veteran's claim was forwarded for review to 
the Under Secretary for Benefits in May 2001.  

It is noted that medical and laboratory reports from Immanuel 
& St. Joseph's Hospital dated in March 1976 show that the 
veteran sought treatment for a lump of the left side of the 
neck.  The reports also show that he was hospitalized and 
underwent a total lobectomy, isthmectomy, and subtotal left 
lobectomy.  The laboratory tissue report revealed a thyroid 
gland-follicular adenoma oxyphil type.  Medical reports from 
the Mankato Clinic dated from 1982 to 1985 show that the 
veteran received follow-up treatment.  The reports, however, 
do not reference in-service radiation exposure.

In May 2000, the Defense Threat Reduction Agency noted that 
the information contained in the above-discussed March 1995 
letter remained current.  It was also reported that 

A scientific dose reconstruction titled 
Radiation Dose Reconstruction U.S. 
Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F), 
available at your facility, has 
determined the maximum possible radiation 
dose that might have been received by any 
individual who was at either Hiroshima or 
Nagasaki for the full duration of the 
American occupation (September 1945 to 
June 1946 for Nagasaki; and September 
1945 to March 1946 for Hiroshima).  Using 
all possible "worst case" assumptions, 
the maximum possible dose any individual 
serviceman might have received from 
external radiation, inhalation, and 
ingestion is less than one rem.  This 
does not mean that any individual 
approached that level of exposure.  In 
fact, it is probable that the great 
majority of servicemen assigned to the 
Hiroshima and Nagasaki occupation forces 
received no radiation exposure 
whatsoever, and that the highest dose 
received by anyone was a few tens of 
millirem.  

A scientific dose reconstruction 
indicates that an eight-hour visit to 
Nagasaki ground zero as early as 
September 1945 results in a calculated 
dose of less than 0.001 rem; a visit to 
the Nishiyama Reservoir (about two miles 
east of ground zero) results in a dose of 
less than 0.02 rem.

In August 2000, as previously noted, the agency added that 
available historical records do not place the veteran in a 
radiation risk activity with the American occupational forces 
within ten miles of Nagasaki following World War II, and that 
the information provided in the May 2000 letter remained 
current.

In June 2001, the Under Secretary for Benefits referred the 
veteran's claim to the Under Secretary for Health for a 
medical opinion concerning the relationship between the 
veteran's radiation exposure and development of a thyroid 
tumor and peripheral neuropathy (which is discussed further 
below).  In its memorandum to the Under Secretary for Health, 
the Under Secretary for Benefits listed the veteran's gender 
and pertinent family history; age at the time exposure; time-
lapse between exposure and onset of the disease; and the 
veteran's possible exposure to radiation or other 
carcinogens, outside of service.  See generally, 38 C.F.R. 
§ 3.311(e).

In July 2001, the Chief Public Health and Environmental 
Hazards Officer (Chief) noted the Under Secretary's June 2001 
memorandum, that The Defense Threat Reduction Agency 
estimated that the veteran may have been exposed to a dose of 
ionizing radiation during service of less than 1 rem, and 
that the veteran had been diagnosed as having a follicular 
adenoma of the thyroid in 1976 and a polyneuropathy of 
uncertain etiology apparently first diagnosed in 1985.  The 
Chief then stated the following:  

The CIRRPC Science Panel Report Number 6, 
1988, does not provide screening doses 
for goiters, non-malignant thyroid 
nodules or thyroid adenomas.  A number of 
studies have shown increased risk for 
thyroid nodules including benign adenomas 
and thyroid cancer after radiation, 
especially in children.  However, in 
adults many studies especially of 
occupational exposures have not shown 
statistically significant increased risk.  
Based on studies of children who received 
radiation therapy and considering that 
the children may be twice as sensitive to 
radiation as adults, it is estimated that 
there is about a 5% chance that benign 
thyroid nodular disease could be caused 
by the dose of radiation to which the 
veteran may have been exposed (Mettler 
and Upton, Medical Effects of Ionizing 
Radiation, 2nd edition, 1995, pages 136-
139).

Damage to nerves other than neoplastic 
transformation, if caused by radiation, 
would be an example of a deterministic 
effect.  Deterministic changes generally 
are considered to have a threshold.  The 
probability of causing harm in most 
healthy individuals at doses of less than 
10 rem as a result of deterministic 
effects is close to zero (Institute of 
Medicine Report, Adverse Reproductive 
Outcomes in Families of Atomic Veteran: 
The Feasibility of Epidemiologic Studies, 
1995, pages 23-24).  Peripheral nerves 
are relatively resistant to damage from 
radiation although peripheral neuropathy 
has been reported associated with high 
doses of radiation therapy (e.g. hundreds 
or thousands of rads) (Mettler and Upton, 
pages 230-231).  

In light of the above, in our opinion it 
is unlikely that the veteran's thyroid 
adenoma or peripheral neuropathy can be 
attributed to exposure to ionizing 
radiation in service.  

Based on the medical opinion from the Under Secretary for 
Health and a review of the veteran's claims folder, in July 
2001, the Under Secretary for Benefits found that there was 
no reasonable possibility that the veteran's disability 
resulted from exposure to ionizing radiation in service.  

After carefully reviewing the veteran's service records, 
private and VA medical records, the medical opinion from the 
Under Secretary for Health, which was based on cited 
scientific evidence pertaining to the veteran's radiation 
exposure dose, and consideration of the factors proscribed in 
Section 3.311(e) as well as the determination from the Under 
Secretary for Benefits, the Board finds that the probative, 
credible evidence is against the veteran's claim for service 
connection for a thyroid tumor under the provisions of 
38 C.F.R. § 3.311(b)(2).  Stone v. Gober, 14 Vet. App. 116 
(2000).

Third, the evidence does not establish that service 
connection is warranted on a direct basis.  At the outset, 
regarding the veteran's symptoms of slowed healing and weight 
loss, the Board finds that these are not diseases or 
disabilities as contemplated by law and regulations.  Thus, 
service connection for these matters is not warranted.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the 
alternative, even when assuming that the veteran's slowed 
healing and weight loss are disabilities, the probative and 
persuasive evidence still fails to demonstrate that they and 
the veteran's atrophy, thyroid tumor, distal neural 
degradation, peripheral neuropathy were incurred during, 
aggravated by, or related to active service.  The evidence 
also fails to demonstrate that the veteran's thyroid tumor, 
distal neural degradation, or peripheral neuropathy 
manifested to a compensable degree within a year post 
service.  

In fact, the veteran's service medical records show no 
complaints of or findings associated with atrophy, a thyroid 
tumor, distal neural degradation, peripheral neuropathy, 
slowed healing, and weight loss.  Although the March 1976 
Immanuel & St. Joseph's Hospital reports revealed a thyroid 
gland-follicular adenoma oxyphil type, the reports do not 
reference service or indicate that the veteran's thyroid 
tumor became manifest within a year of service.  Medical 
reports from the Mankato Clinic dated from 1982 to 1985, 
which merely show that the veteran received follow-up 
treatment, are silent in this respect as well.

It is acknowledged that private medical reports from various 
physicians dated from 1985 to 1988 document complaints of 
weight loss and neurological problems.  The reports record 
peripheral neuropathy.  However, the reports do not show that 
the veteran's disorders are service related.  On the 
contrary, in February 1986, A.J.W., M.D., attributed some of 
the veteran's symptoms to his degenerative joint disease of 
the spine, which was related to his work activities, and 
documented that the cause of the veteran's peripheral 
neuropathy was unknown.  In August 1987, the physician added, 
in part, that the veteran's peripheral neuropathy caused 
weakness and atrophy of the hand and foot muscles.  

Additionally, in September 1994, A.J.W., M.D., wrote that the 
veteran had received treatment for multiple cervical and 
lumbosacral radiculopathy secondary to degenerative joint 
disease and moderately severe peripheral neuropathy.  The 
physician stated that no definite cause could be identified 
for the peripheral neuropathy in spite of intense 
investigations and because of the disease the veteran had 
moderately severe disability due to weakness and atrophy of 
his limb muscles.  Although the physician reported that the 
veteran felt that his diseases may have been secondary to 
radiation exposure and that neuropathies, myelopathies, and 
motor neuron disease-like syndromes were complications of 
radiation exposure, he, however, acknowledged that an 
assessment of risk in the veteran would require some estimate 
of potential past dosage of radiation.  

In conjunction with the aforementioned evidence, on 
neurologic examination in November 1994, although the 
examination report reflects an impression of chronic 
polyneuropathy with more sensory than motor manifestations, 
it also refects that the examiner added that it was unlikely 
that this was related to hereditary cause (although it was 
difficult to assure without examining family members) and 
that it was also unlikely to be related to radiation because 
of the 25-year gap between his exposure and symptoms.  
However, it was not impossible.

It is also acknowledged that in August 1995, the Director of 
the Central Minnesota Cytogenetic Services advised the 
veteran that an analysis of his blood sample revealed a great 
deal of chromosome damage, noting that twenty cells out of 
100 showed at least some damage and this amount of damage 
indicated severe exposure to a cancer-causing agent.  The 
Director added that there was nothing about the veteran's 
past that would indicate to him any serious exposure other 
than that to atomic radiation.  He also noted that this was a 
finding consistent with results seen in other atomic 
veterans.  Additionally, in February 1998, the Director 
submitted a chart in conjunction with another letter, 
indicating that there was no other cause than the veteran's 
exposure to atomic radiation during his military service.  

Nevertheless, as previously discussed in detail above, based 
on a May 1995 report from DNA, May 2000 and August 2000 
reports from the Defense Threat Reduction Agency, pertinent 
evidence from the veteran's claims folder, and scientific and 
medical principles, the Under Secretary for Health concluded 
that it was unlikely that the veteran's thyroid adenoma or 
peripheral neuropathy could be attributed to exposure to 
ionizing radiation in service.  Moreover, based on that 
medical opinion the Under Secretary for Benefits found that 
there was no reasonable possibility that the veteran's 
disabilities resulted from exposure to ionizing radiation in 
service.  

As such, the Board finds that the evidence against the 
veteran's claim is of more probative value than the August 
1995 and February 1998 reports from the Director of the 
Central Minnesota Cytogenetic Services, which lends support 
to the veteran's claim.  As previously noted, the service 
records and VA and non-VA medical reports dated from 1976 to 
1988 do not support the veteran's claim.  Moreover, the July 
2001 medical and advisory opinions, which also do not 
substantiate the veteran's claim, were based upon an 
independent review of the pertinent evidence of record, the 
veteran's exposure to radiation, and universally accepted 
scientific and medical principles, whereas the August 1995 
and February 1998 opinions were merely based on the veteran's 
historical account and a generic analysis of his blood 
sample.  Owens v. Brown, 7 Vet. App. 429 (1995).  The August 
1995 and February 1998 reports, therefore, are of limited 
probative value, as they are inconsistent with the evidence 
of record.  See Curry v. Brown, 7 Vet. App. 59 (1994);

Accordingly, the preponderance of the evidence is against 
entitlement to service connection on a direct basis.  The 
evidence does not demonstrate that any of the veteran's 
claimed disorders were incurred in or aggravated by service, 
related to any radiation exposure in service, or, for the 
thyroid tumor and neurological diseases, manifest to a 
compensable degree within the requisite time period post 
service.  38 U.S.C.A. §§ 1101, 1110, 1112(a); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).

In summary, the veteran's claimed residuals of exposure to 
ionizing radiation, to include atrophy, a thyroid tumor, 
distal neural degradation, peripheral neuropathy, slowed 
healing, and weight loss are neither directly nor 
presumptively related to active service.  The appeal is 
denied.


ORDER

The claim of entitlement to service connection for residuals 
of exposure to ionizing radiation, to include atrophy, a 
thyroid tumor, distal neural degradation, peripheral 
neuropathy, slowed healing, and weight loss is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeal

 

